Citation Nr: 0118572	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-08 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as emphysema, including as a result of in-service 
tobacco use. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  He also had numerous periods of active duty for 
training and/or inactive duty for training with the Alabama 
National Guard, including from June 11 to June 23, 1963, and 
from September 10 to September 12, 1963.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claim. 


FINDINGS OF FACT

1.  The veteran's claim for service connection for emphysema 
as secondary to in-service tobacco use was received in April 
1999.

2.  A chronic pulmonary disorder, to include emphysema, did 
not have its onset during active service, nor is it 
attributable to disease or injury during active service. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a pulmonary 
disorder, claimed as emphysema, as a result of in-service 
tobacco use lacks legal merit.  38 U.S.C.A. § 1103(a) (West 
Supp. 2000).

2.  Service connection is not warranted for a pulmonary 
disorder, claimed as emphysema.  38 U.S.C.A. §§ 1110, 1131, 
1103(b) (West Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records dated from 1957 to 
1995, including chest x-rays, are negative for any complaints 
or findings of a pulmonary disorder.  Examination of the 
lungs and chest was consistently normal.  In October 1990, 
the veteran stated that he had quit smoking 22 years ago.  
The veteran was afforded a VA general medical examination in 
October 1992.  He denied smoking and his lungs were clear.

On April 8, 1999, the veteran submitted a claim for service 
connection for emphysema to the RO.  He stated that he was 
coerced into smoking cigarettes during basic training, 
because he had to smoke to get a break.  

The RO wrote to the veteran in May 1999 and requested that he 
provide the names and addresses of any medical providers that 
treated him for emphysema since his separation from service 
so that the RO could assist him in obtaining these records.  
The RO specifically asked for evidence showing that his 
claimed disability had been treated since his separation from 
service.  The veteran thereafter provided an authorization to 
release information to VA for his treatment records from 
Mobile Family Physicians, where he was treated for emphysema 
on September 20, 1996.  The RO obtained these records dated 
from 1995 to 1999, which included a September 20, 1996, chest 
x-ray showing that the veteran's lungs were clear but were 
emphysematous.  The veteran reported at that time that 
cigarette smoke  caused pain in his inferior shoulder blades.  
This was caused by other people smoking, as he stopped 
smoking in 1970.

The RO also requested the veteran's treatment records from 
the VA Medical Center (VAMC) in Mobile, Alabama; however, the 
VAMC responded that the veteran had no hospital summaries or 
outpatient visits.

Upon VA general medical examination in November 1999, the 
veteran denied smoking.  The lungs were clear to 
auscultation.  A chest-ray showed a one-centimeter density, 
probably from blood vessels at the left lower lobe.  
Pulmonary function test revealed mild obstructive disease.   

In December 1999, the RO denied entitlement to service 
connection for emphysema.  The veteran appealed the RO's 
decision to the Board.  He stated that he was forced to smoke 
cigarettes during basic training at Fort Jackson, South 
Carolina, between 1958 and 1959.  He had 10-minute breaks 
every hour, and those who did not smoke during the breaks had 
to do some type of detail.  He stated that he had to smoke 
cigarettes in order to get a break.  Cigarettes were also 
reportedly provided in his C-rations.  He stopped smoking in 
1970, but maintained that this had caused his emphysema.


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
The veteran was notified of the information and evidence 
required to substantiate his claim by means of the May 1999 
letter from the RO and the discussions in the December 1999 
rating decision and February 2000 statement of the case, 
which provided him notice of applicable regulations and the 
reasons and bases for the denial.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  The RO obtained the veteran's service 
medical records from the National Personnel Records Center 
and his private treatment records from Mobile Family 
Physicians.  The RO also requested any available VA treatment 
records; however, there were no hospital summaries or 
outpatient records.  There is no indication of any additional 
records which the RO failed to obtain. 

The RO has also provided the veteran a VA examination.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  No further 
assistance to the veteran is required to comply with the duty 
to assist.

The veteran has not alleged that any pulmonary disorder had 
its onset during active service, and the service medical 
records disclose no complaints or findings of a pulmonary 
disorder.  Rather, the veteran maintains that he started 
smoking during basic training and that this caused emphysema 
diagnosed after service, a claim which, as discussed below, 
is precluded as a matter of law.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the RO denied the claim 
as not well grounded, there is no prejudice to the veteran in 
considering the claim on the merits as the law and 
regulations to be applied are the same and the veteran has 
been provided ample opportunity to provide argument and 
evidence in support of his claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that in presenting these 
arguments, he has argued the merits of the claim, rather than 
whether the claim is well grounded.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a) (West Supp. 2000).  In the 
instant case, the veteran filed a claim in April 1999 
asserting that his emphysema was due to his use of tobacco 
products in service.  Consequently, the provisions of 38 
U.S.C.A. § 1103(a) are dispositive of this theory of 
entitlement and require that the claim be denied.  In a case 
where the law and not the evidence is dispositive, the claim 
should be denied, or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

However, nothing in 38 U.S.C.A. § 1103(a) shall be construed 
as precluding the establishment of service connection for a 
disease which is otherwise shown to have been incurred or 
aggravated in active duty, or which became manifest to the 
requisite degree of disability during any applicable 
presumptive period.  38 U.S.C.A. § 1103(b) (West Supp. 2000).  
The veteran does not contend, and there is no evidence in the 
record that supports a finding, that pulmonary disease was 
manifest in service.  Service medical records disclose no 
complaints or findings of pulmonary disease.  The first 
medical evidence of a diagnosis of emphysema is in 1996.  
There is no evidence showing that the veteran's emphysema had 
its onset in service or is related to any in-service disease 
or injury.  The preponderance of the evidence is against the 
claim for service connection for a pulmonary disorder on this 
basis.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2098- 2099 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  Indeed, the veteran's sole argument is that 
emphysema diagnosed in 1996 is the result of in-service 
tobacco use.

For the reasons and bases provided above, entitlement to 
service connection for a pulmonary disorder, claimed as 
emphysema, including as a result of cigarette smoking during 
active service, is denied. 


ORDER

Entitlement to service connection for a pulmonary disorder, 
claimed as emphysema, including as a result of cigarette 
smoking during active service, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

